
















September 3, 2013


Colette Kress
19489 Glen Una Drive
Saratoga, CA 95070


Sent Via Email and Regular Mail




Dear Colette,


NVIDIA is delighted to offer you the full-time position of Executive Vice
President and Chief Financial Officer. In your new position you will report to
Jensen Huang and be located in our Santa Clara office. We are excited to welcome
you to the team and look forward to a productive working relationship.


Compensation. NVIDIA will pay you an annual base salary at the rate of
$500,000.00 per year, less payroll deductions and all required withholdings. You
will be paid according to NVIDIA’s standard payroll schedule, which is currently
semi-monthly. Your compensation may be subject to adjustment at any time at
NVIDIA’s sole discretion.


In addition to your base salary, you will be eligible to earn an annual
incentive compensation targeted at $550,000.00 less payroll deductions and all
required holdings, which will be pro-rated based on your start date for fiscal
year 2014 (Jan. 28, 2013 – Jan. 26, 2014). Your annual incentive compensation
will be based on the Company's performance against certain objectives (50%) and
your accomplishment of key objectives established for you by the Company (50%).
Your annual incentive compensation is subject to the terms and conditions of the
NVIDIA Fiscal Year 2014 Variable Compensation Plan which is enclosed with this
letter.


Sign-On and Anniversary Bonus.  You will also receive a sign-on bonus in the
amount of $1,500,000.00, less payroll deductions and all required withholdings.
This bonus will be paid on the first payroll date following your start date. If
you resign or are terminated for any reason (except for a termination that
NVIDIA classifies as a reduction in force or position elimination) prior to your
first anniversary of employment, you shall be required to pay back this bonus to
NVIDIA in full.


Included in this offer is a one year anniversary bonus of $1,000,000.00, less
standard payroll deductions and all required withholdings. This anniversary
bonus will be paid to you on the first payroll date after the one year
anniversary of your start date, subject to your continued employment on the one
year anniversary of your start date. If you resign or are terminated for any
reason (except for a termination that NVIDIA classifies as a reduction in force
or position elimination) during the one year period following your receipt of
this anniversary bonus, you shall be required to pay such anniversary bonus to
NVIDIA in full.


Restricted Stock Units. We will recommend to the Board that you be granted
220,000 Restricted Stock Units (“RSUs”) in accordance with the terms of NVIDIA’s
Equity Incentive Plan (“Equity Plan”). If granted, the RSUs will vest and the
underlying shares be issued approximately over a four (4) year period, with 25%
of the shares subject to the RSU being issued on the first vesting date as set
forth in the following sentence, and 12.5% of the shares subject to the RSU
being issued every six months thereafter until fully vested, provided in each
case you remain employed with NVIDIA on each vesting/issuance date.  If your
start date is in the first six months of the calendar year (January to June),
your first vesting date and issuance of shares will occur on the third Wednesday
in March of the next calendar year.  If your start date is in the last six
months of the calendar year (July to December), your first vesting date and
issuance of shares will occur on the third Wednesday in September of the next
calendar year.


Employee Benefits. As a regular employee of NVIDIA, you will be eligible to
participate in NVIDIA-sponsored benefits, such as health insurance, paid time
off, holidays, Employee Stock Purchase Plan and a 401(k) Plan, to the extent you
meet the eligibility requirements of each such benefit plan. NVIDIA reserves the
right to modify, change, or discontinue all or part of these benefits at any
time at its sole discretion.


Proprietary Information Agreement. Like all NVIDIA employees, as a condition of
your employment with NVIDIA you will be required to read and sign the enclosed
Employee Confidentiality and Inventions Assignment Agreement attached hereto as
Exhibit A. If you have questions regarding the agreement, please contact your
Recruiter, Joshua Hasten.


Compliance with Company Policies. As a condition of your employment, you will be
required to read and comply with our Code of Conduct (available at
www.nvidia.com/ir) and personnel policies.


At-Will Employment Relationship.  Employment with NVIDIA is for no specific
period of time.  Your employment with NVIDIA will be “at will,” meaning that
either you or NVIDIA may terminate your employment at any time and for any
reason, with or without cause.  Although your job duties, title, compensation
and benefits, as well as NVIDIA personnel policies and procedures, may change
from time to time, no manager, supervisor, or employee of NVIDIA has any
authority to enter into an agreement for employment for any specified period of
time or to make an agreement for employment other than at-will. Only NVIDIA’s
head of human resources has the authority to make any such agreement and then
only in writing.  


Right to Work. For purposes of federal immigration law, you will be required to
provide documentary evidence of your identity and eligibility for employment in
the United States. Attached as Exhibit B is the list of acceptable documents you
should bring on your first day of employment. Failure to provide proper
identification may result in the termination of your employment. If applicable,
your employment at NVIDIA is contingent on NVIDIA successfully obtaining an
export license or other approval for you in accordance with U.S. Commerce
Department export license regulations.


Background Check. Your employment is contingent upon your successful completion
of a background check conducted by HireRight. NVIDIA reserves the right to
withdraw this job offer or terminate employment based on information discovered
in the background check process. Please do not resign from your current
employment until NVIDIA has informed you that you have successfully completed
the background check.


Entire Agreement. This letter agreement and Exhibit A constitutes the complete
agreement between you and NVIDIA, contains all of the terms of your employment
with NVIDIA and supersedes any prior agreements, representations or
understandings (whether written, oral or implied) between you and NVIDIA. This
letter agreement may not be amended or modified, except by an express written
agreement signed by both you and NVIDIA’s head of human resources.


Colette, we look forward to your acceptance of this offer by signing below.
Please return this letter along with signed copies of the Exhibits noted, and
confirm your start date of October 1, 2013 with your recruiter Joshua Hasten.
Your recruiter will provide you with details regarding your first day of
employment. This offer, if not accepted, will expire at 5:00PM PST on September
10, 2013.


You will be contacted prior to your start date regarding orientation details.
Again, welcome to the team!




Sincerely,




/s/ David Shannon_______________________
David Shannon
General Counsel and EVP, Human Resources




Accepted and Agreed:




/s/ Colette Kress_____________9/13/13_____
Colette Kress Date





Anticipated Start Date: Sept. 30, 2013    
Exhibit A: Employee Confidentiality and Inventions Assignment Agreement
Exhibit B: List of acceptable documents (from Form I-9)





        